DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-26-2021 has been entered.
 	1.  Examiner again notes that he interprets the claims as depicted in the figure below.   Terminal #1 is connected directly to BTS#1 but then can connect to a second Terminal #2 (ie. wrist-watch, another mobile, etc.) which can support Terminal #1’s communication via a D2D link to a second/different BTS#2:

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

DIFFERENT Huang reference US 8,730,918 (from IDS/PTO-892 previously sent)
3.  A change has been made to the allowable dependent claims:   
	i.  Claims 15 and 55 now stand rejected.
	ii. Claims 17 and 57 now stand as allowable dependent claims (which require intervening claims).    Claims 14 and 54 are still allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, 15, 41, 43, 51 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. US 2011/0258327 and further in view of Teyeb et al. US 2013/0229939 and {Li US 2016/0037399 or Huang US 8,730,918}
As per claim 1, Phan et al. (US 2011/0258327 – 892) teaches a communication path switching method (Abstract, figures), comprising: 
receiving, by a first base station, of a first network and from a first terminal, connected to the first network using the first base station a first message requesting to switch the first terminal from a first path for independently accessing the first network using the first base station AND the first base station serving the first terminal (Figure 2 shows a 1st UE #112 that is registered and directly communicating with a 1st network (#201) whereupon it requests to communicate via D2D via a second terminal #205. Figures show UE’s connecting to various BTS’s in various network(s));
determining, by the first base station according to the first message, the second base station serving the second terminal (Figure 2 shows that the second terminal has registered with a second NW #202 AND that this is stored in a database #204.  Note communications between DRSF #140 and 1st/2nd Networks); 
obtaining, by the first base station, configuration information from the second base station, the configuration information enables the first terminal to access the first network (Figure 3, #306 teaches using the database registration information to coordinate between 1st RAN and the 2nd RAN to establish D2D link between 1st and 2nd UE’s, which reads on the claim, ie. handoff coordination between different BTS’s and between BTS’s and the UE’s.  See also #305) ; and 
[0029] Shown at FIG. 1 are three instances of D2D communications across different operator networks. UE 112 is under control of the first AN 111 and directly communicating with UE 122 which is under control of the second AN 121; UE 113 is also under control of the first AN 111 and is directly communicating with UE 133 which is under control of the third AN 131; and UE 134 is under control of the third AN 131 and directly communicating with UE 124 which is under control of the second AN 121. These teachings are most advantageous for the inter-RAN UEs engaging in D2D communications. The description and examples below assume at least two of the UEs in the D2D communications are under control of different network operators, but this is not a limitation to these teachings. 
[0047] Once the single network is determined and identified, then in a specific embodiment as shown at messages 214 of FIG. 2, the affected networks 111, 121 may direct a handover of their respective UE 112, 122 as necessary to handover to the decided network that is decided to allocate for the D2D communications. For the ad hoc/WLAN option, this is not a true handover but a message directing the UEs 112, 122 to use the WLAN/ad hoc network for their D2D communications. 
sending, by the first base station, the configuration information to the first terminal (Figure 3, steps #306 thru #310b teach establishing the D2D link from 1st terminal to 2nd terminal to the 2nd RAN NW.  Step #306 teaches information is determined and deseminated and “direct 1st and/or 2nd UE’s to a non-congested network” which inherently requires “configuration information” to be sent.  Also see Steps #308, #310a and #310b which is/are flow of information to the UE’s).  
	but is silent on a second BTS of the first netywork, AND to a second path for accessing the first network by using a second terminal connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND using the second terminal (ie. to access the network) and the second base station of the first network AND wherein the configuration information comprises radio resource information allocated by the second base station.
	While Phan teaches moving the 1st UE from direct connection (to a eNB) to a 2nd terminal (for D2D), he doesn’t explicitly state that the 1st UE will now use the 2nd UE for relay communications to allow the 1st UE to access the network.
	At least Teyeb et al. (US 2013/0229939) teaches that a mobile can be either directly connected to an eNB (figure 1 shows a UE directly connected to a DeNB (approx. 1o’clock in the figure) and also a UE connected via a Relay Node (RN) which connects to an eNB.  Thusly, one can see that a UE might roam and then have need to handoff from a direct connection to a relay-connection, which reads on having a second path for accessing the network by using a second terminal.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Phan, such that it uses a second path for accessing the network by using a second terminal AND using the second terminal (ie. to access the network), to provide the ability to use a D2D link for relaying communications to a second base station (ie. for poor communications environment, congestion, signal strenth, distance/proximity issues, etc.).
With regard to using a second terminal that connects to a second BTS in the first network and wherein the configuration information comprises radio resource information allocated by the second base station, the examiner puts forth a figure (see above) that shows his interpretation of the claim (ie. T#1 having a direct link to BTS#1 and/or there being a D2D link to T#2 which connects to BTS#2).  At least Li or Huang teach this/these scenarios below, furthermore, one skilled understands that connections to from UE/devices and BTS’s can be myriad and ever-changing (base on Signal Strength, etc.), hence there are literally “infinite” possible manners in which the UE/devices can connect to the BTS’s via direct or D2D/relay links:
	A)  Li (US 2016/0037399) teachs in figure 1 that UE2 can connect directly to BS1 or it can connect via D2D link to UE3 which can have a connection to a neighbor BS in the same network, which reads on the connection design put forth.
	B)  Huang (US 8,730,918) teaches in figure 5 that a UE can connect to a relay device which then can connect to a Source BTS (or to a Target as the user roams and requires handoff).   Furthermore, Huang teaches that “radio resource information” (RRI)  is exchanged sent to/from the two BTS’s so that the UE (and Mobile Relay) can be properly handed off, such RRI includes information about the target, “..the target DeNB sets new Un configuration information of the mobile relay at the target cell and transmits the Un configuration information”, which reads on RRI (see below and figure 6 “handover preparation”):
Firstly, handover preparation needs to be performed between the source DeNB and the target DeNB, and context information of the mobile relay at the source DeNB is required to be exchanged. The context information at least includes Un radio bearer information of the mobile relay and security related information of the mobile relay, and may also include partial context information of the UE under the mobile relay, such as various service configurations of the UE, etc. After the handover preparation is completed, the target DeNB sets new Un configuration information of the mobile relay at the target cell, and transmits the Un configuration information to the mobile relay through the source DeNB. After receiving the new Un configuration information, the mobile relay performs Un reconfiguration to reconfigure the Un interface from the source DeNB to the target DeNB, so as to complete the handover from the source DeNB to the target DeNB. After the handover is completed, the target DeNB informs the source DeNB to delete the context information of the mobile relay at the source DeNB.  (C5, L65 to C6, L30)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there is a second BTS of the first netywork, AND accessing the first network AND connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND the second base station of the first network AND wherein the configuration information comprises radio resource information allocated by the second base station, to provide the ability to connect to another/second BTS via another/second device/UE (D2D/Relay link) setup via radio resource information exchanged between source/target BTS’s to support on-going communications (ie. for handoff when the UE’s signal strength is dropping an the D2D/Relay can support communications to another/different BTS).

As per claims 3 and 43, Phan teaches claim 1/41, wherein the first message comprises an identifier of the second terminal (Figure 2, #205 teaches a D2D request addressed to the 2nd UE, which inherently requires an identifier of the second terminal), and the identifier of the second terminal enabling the second base station to determine the second terminal (Figure 2 shows D2D request forwarded to the 2nd terminal, #208) and to configure the second terminal to enable the first terminal to access the first network by using the second terminal (Figure 2 teahces that D2D communications is configured, see steps #214 (two places), #212 (two places)).  

As per claims 15 and 55, the combo teaches claim 11/51, Huang (US 8,730,918) teaches in figure 5 that a UE can connect to a relay device which then can connect to a Source BTS (or to a Target as the user roams and requires handoff).  Furthermore, Huang teaches that “radio resource information” (RRI)  is exchanged sent to/from the two BTS’s so that the UE (and Mobile Relay) can be properly handed off, such RRI includes information about the target, “..the target DeNB sets new Un configuration information of the mobile relay at the target cell and transmits the Un configuration information”, which reads on RRI (see below and figure 6 “handover preparation”):
Firstly, handover preparation needs to be performed between the source DeNB and the target DeNB, and context information of the mobile relay at the source DeNB is required to be exchanged. The context information at least includes Un radio bearer information of the mobile relay and security related information of the mobile relay, and may also include partial context information of the UE under the mobile relay, such as various service configurations of the UE, etc. After the handover preparation is completed, the target DeNB sets new Un configuration information of the mobile relay at the target cell, and transmits the Un configuration information to the mobile relay through the source DeNB. After receiving the new Un configuration information, the mobile relay performs Un reconfiguration to reconfigure the Un interface from the source DeNB to the target DeNB, so as to complete the handover from the source DeNB to the target DeNB. After the handover is completed, the target DeNB informs the source DeNB to delete the context information of the mobile relay at the source DeNB.  (C5, L65 to C6, L30)
As per claim 11, Phan et al. (US 2011/0258327 – 892) teaches a communication path switching method (Abstract, figures), comprising: 
sending, by a first terminal, a first message to a first base station of a first network, wherein the first message request to switch from a first path for the first terminal to independently access the first network using the first base station AND the first terminal to access the first network AND wherein the first base station serving the first terminal to switch the first terminal from the first path to the second path (Figure 2 shows a 1st UE #112 that is registered and directly communicating with a 1st network (#201) whereupon it requests to communicate via D2D via a second terminal #205.  Also see Figure 2 shows that the second terminal has registered with a second NW #202 AND that this is stored in a database #204.  Note communications between DRSF #140 and 1st/2nd Networks.  Figures show UE’s connecting to various BTS’s in various network(s)); 
receiving, by the first terminal from the first base station, configuration information obtained from the second base station AND is used by the first terminal to access the network, st RAN and the 2nd RAN to establish D2D link between 1st and 2nd UE’s, which reads on the claim, ie. handoff coordination between different BTS’s and between BTS’s and the UE’s.  See also #305) ; and 
[0029] Shown at FIG. 1 are three instances of D2D communications across different operator networks. UE 112 is under control of the first AN 111 and directly communicating with UE 122 which is under control of the second AN 121; UE 113 is also under control of the first AN 111 and is directly communicating with UE 133 which is under control of the third AN 131; and UE 134 is under control of the third AN 131 and directly communicating with UE 124 which is under control of the second AN 121. These teachings are most advantageous for the inter-RAN UEs engaging in D2D communications. The description and examples below assume at least two of the UEs in the D2D communications are under control of different network operators, but this is not a limitation to these teachings. 
[0047] Once the single network is determined and identified, then in a specific embodiment as shown at messages 214 of FIG. 2, the affected networks 111, 121 may direct a handover of their respective UE 112, 122 as necessary to handover to the decided network that is decided to allocate for the D2D communications. For the ad hoc/WLAN option, this is not a true handover but a message directing the UEs 112, 122 to use the WLAN/ad hoc network for their D2D communications. 
Acessing, by the first terminal the first network using the the configuration information and the second terminal (Figure 3, steps #306 thru #310b teach establishing the D2D link from 1st terminal to 2nd terminal to the 2nd RAN NW.  Step #306 teaches information is determined and deseminated and “direct 1st and/or 2nd Ues to a non-congested network” which inherently requires “configuration information” to be sent.  Also see Steps #308, #310a and #310b which is/are flow of information to the UE’s).  
	but is silent on a second BTS of the first netywork, AND to a second path for accessing the first network by using a second terminal connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND using the second terminal (ie. to access the network) and the second base station of the first network and wherein the configuration information comprises radio resource information allocated by the second base station. 
	While Phan teaches moving the 1st UE from direct connection (to a eNB) to a 2nd terminal (for D2D), he doesn’t explicitly state that the 1st UE will now use the 2nd UE for relay communications to allow the 1st UE to access the network.
	At least Teyeb et al. (US 2013/0229939) teaches that a mobile can be either directly connected to an eNB (figure 1 shows a UE directly connected to a DeNB (approx. 1o’clock in the figure) and also a UE connected via a Relay Node (RN) which connects to an eNB.  Thusly, one can see that a UE might roam and then have need to handoff from a direct connection to a relay-connection, which reads on having a second path for accessing the network by using a second terminal.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Phan, such that it uses a second path for accessing the network by using a second terminal AND using the second terminal (ie. to access the network), to provide the ability to use a D2D link for relaying communications to a second base station (ie. for poor communications environment, congestion, signal strenth, distance/proximity issues, etc.)
With regard to using a second terminal that connects to a second BTS in the first network and wherein the configuration information comprises radio resource information allocated by the second base station, the examiner puts forth a figure (see above) that shows his interpretation of the claim (ie. T#1 having a direct link to BTS#1 and/or there being a D2D link to T#2 which connects to BTS#2).  At least Li or Huang teach this/these scenarios below, furthermore, one skilled understands that connections to from UE/devices and BTS’s can be myriad and ever-changing (base on Signal Strength, etc.), hence there are literally “infinite” possible manners in which the UE/devices can connect to the BTS’s via direct or D2D/relay links:
	A)  Li (US 2016/0037399) teachs in figure 1 that UE2 can connect directly to BS1 or it can connect via D2D link to UE3 which can have a connection to a neighbor BS in the same network, which reads on the connection design put forth.
	B)  Huang (US 8,730,918) teaches in figure 5 that a UE can connect to a relay device which then can connect to a Source BTS (or to a Target as the user roams and requires handoff).  Furthermore, Huang teaches that “radio resource information” (RRI)  is exchanged sent to/from the two BTS’s so that the UE (and Mobile Relay) can be properly handed off, such RRI includes information about the target, “..the target DeNB sets new Un configuration information of the mobile relay at the target cell and transmits the Un configuration information”, which reads on RRI (see below and figure 6 “handover preparation”):
Firstly, handover preparation needs to be performed between the source DeNB and the target DeNB, and context information of the mobile relay at the source DeNB is required to be exchanged. The context information at least includes Un radio bearer information of the mobile relay and security related information of the mobile relay, and may also include partial context information of the UE under the mobile relay, such as various service configurations of the UE, etc. After the handover preparation is completed, the target DeNB sets new Un configuration information of the mobile relay at the target cell, and transmits the Un configuration information to the mobile relay through the source DeNB. After receiving the new Un configuration information, the mobile relay performs Un reconfiguration to reconfigure the Un interface from the source DeNB to the target DeNB, so as to complete the handover from the source DeNB to the target DeNB. After the handover is completed, the target DeNB informs the source DeNB to delete the context information of the mobile relay at the source DeNB.  (C5, L65 to C6, L30)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there is a second BTS of the first network, AND accessing the first network AND connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND the second base station of the first network AND wherein the configuration information comprises radio resource information allocated by the second base station, to provide the ability to connect to another/second BTS via another/second device/UE (D2D/Relay link) setup via radio resource information exchanged between source/target BTS’s to support on-going communications (ie. for handoff when the UE’s signal strength is dropping an the D2D/Relay can support communications to another/different BTS).


As per claim 41, Phan et al. (US 2011/0258327 – PTO 892) teaches a communication path switching switching device of a first network, the communication path switching device (Abstract, figures – See DRSF #140 in figures 1 and 2), comprising: 
A transceiver, memory 
receive, using the transceiver, a first message from a first terminal connected to the first ntework wherein the first message requesting to switch the first terminal from a first path for independently accessing the first network using the communication path switching device to a second parth for access the network AND the device serving the first terminal (Figure 2 shows a 1st UE #112 that is registered and directly communicating with a 1st network (#201) whereupon it requests to communicate via D2D via a second terminal #205.  Also see Figure 2 shows that the second terminal has registered with a second NW #202 AND that this is stored in a database #204.  Note communications between DRSF #140 and 1st/2nd Networks); 
determine according to the first message, the base station 
obtain configuration information from the base station, the configuration information enabling the first terminal to access the first network (Figure 3, #306 teaches using the database registration information to coordinate between 1st RAN and the 2nd RAN to establish D2D linke between 1st and 2nd UE’s, which reads on the claim, ie. handoff coordination between different BTS’s and between BTS’s and the UE’s.  See also #305) ; and 
[0029] Shown at FIG. 1 are three instances of D2D communications across different operator networks. UE 112 is under control of the first AN 111 and directly communicating with UE 122 which is under control of the second AN 121; UE 113 is also under control of the first AN 111 and is directly communicating with UE 133 which is under control of the third AN 131; and UE 134 is under control of the third AN 131 and directly communicating with UE 124 which is under control of the second AN 121. These teachings are most advantageous for the inter-RAN UEs engaging in D2D communications. The description and examples below assume at least two of the UEs in the D2D communications are under control of different network operators, but this is not a limitation to these teachings. 
[0047] Once the single network is determined and identified, then in a specific embodiment as shown at messages 214 of FIG. 2, the affected networks 111, 121 may direct a handover of their respective UE 112, 122 as necessary to handover to the decided network that is decided to allocate for the D2D communications. For the ad hoc/WLAN option, this is not a true handover but a message directing the UEs 112, 122 to use the WLAN/ad hoc network for their D2D communications. 
Send, using the transceiver, the configuration information to the first terminal (Figure 3, steps #306 thru #310b teach establishing the D2D link from 1st terminal to 2nd terminal to the 2nd RAN NW.  Step #306 teaches information is determined and deseminated and “direct 1st and/or 2nd Ues to a non-congested network” which inherently requires “configuration information” to be sent.  Also see Steps #308, #310a and #310b which is/are flow of information to the UE’s).  
	but is silent on a second BTS of the first netywork, AND to a second path for accessing the first network by using a second terminal connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND using the second terminal (ie. to access the network) and the second base station of the first network. 
	While Phan teaches moving the 1st UE from direct connection (to a eNB) to a 2nd terminal (for D2D), he doesn’t explicitly state that the 1st UE will now use the 2nd UE for relay communications to allow the 1st UE to access the network.
	At least Teyeb et al. (US 2013/0229939) teaches that a mobile can be either directly connected to an eNB (figure 1 shows a UE directly connected to a DeNB (approx. 1o’clock in the figure) and also a UE connected via a Relay Node (RN) which connects to an eNB.  Thusly, one can see that a UE might roam and then have need to handoff from a direct connection to a relay-connection, which reads on having a second path for accessing the network by using a second terminal.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Phan, such that it uses a second path for accessing the network by using a second terminal AND using the second terminal (ie. to access the network), to provide the ability to use a D2D link for relaying communications to a second base station (ie. for poor communications environment, congestion, signal strenth, distance/proximity issues, etc.)
With regard to using a second terminal that connects to a second BTS in the first network and wherein the configuration information comprises radio resource information allocated by the second base station, the examiner puts forth a figure (see above) that shows his interpretation of the claim (ie. T#1 having a direct link to BTS#1 and/or there being a D2D link to T#2 which connects to BTS#2).  At least Li or Huang teach this/these scenarios below, furthermore, one skilled understands that connections to from UE/devices and BTS’s can be myriad and ever-changing (base on Signal Strength, etc.), hence there are literally “infinite” possible manners in which the UE/devices can connect to the BTS’s via direct or D2D/relay links:
	A)  Li (US 2016/0037399) teachs in figure 1 that UE2 can connect directly to BS1 or it can connect via D2D link to UE3 which can have a connection to a neighbor BS in the same network, which reads on the connection design put forth.
	B)  Huang (US 8,730,918) teaches in figure 5 that a UE can connect to a relay device which then can connect to a Source BTS (or to a Target as the user roams and requires handoff).  Furthermore, Huang teaches that “radio resource information” (RRI)  is exchanged sent to/from the two BTS’s so that the UE (and Mobile Relay) can be properly handed off, such RRI includes information about the target, “..the target DeNB sets new Un configuration information of the mobile relay at the target cell and transmits the Un configuration information”, which reads on RRI (see below and figure 6 “handover preparation”):
Firstly, handover preparation needs to be performed between the source DeNB and the target DeNB, and context information of the mobile relay at the source DeNB is required to be exchanged. The context information at least includes Un radio bearer information of the mobile relay and security related information of the mobile relay, and may also include partial context information of the UE under the mobile relay, such as various service configurations of the UE, etc. After the handover preparation is completed, the target DeNB sets new Un configuration information of the mobile relay at the target cell, and transmits the Un configuration information to the mobile relay through the source DeNB. After receiving the new Un configuration information, the mobile relay performs Un reconfiguration to reconfigure the Un interface from the source DeNB to the target DeNB, so as to complete the handover from the source DeNB to the target DeNB. After the handover is completed, the target DeNB informs the source DeNB to delete the context information of the mobile relay at the source DeNB.  (C5, L65 to C6, L30)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there is a second BTS of the first netywork, AND accessing the first network AND connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND the second base station of the first network AND wherein the configuration information comprises radio resource information allocated by the second base station, to provide the ability to connect to another/second BTS via another/second device/UE (D2D/Relay link) setup via radio resource information exchanged between source/target BTS’s to support on-going communications (ie. for handoff when the UE’s signal strength is dropping an the D2D/Relay can support communications to another/different BTS).


As per claim 51, Phan et al. (US 2011/0258327) teaches a first terminal  (Abstract, figures – See UE’s #1 and #2 in figures 1 and 2), comprising: 
A transceiver AND memory configured to store one or more instructions AND a processor coupled to the transceiver and the memory and configured to execute the one or more instructions to cause the processor (Figures 1-2 show a DRSF server which communicates (ie. inherently via transceiver) (figures 2, 3a and 3b) to:
send, using the transceiver, a first message to a first base station of a first network, wherein the first message requests to switch the first terminal from a first path for the first terminal to independently access the first network to a second path for the first terminal to access the first network st UE #112 that is registered and directly communicating with a 1st network (#201) whereupon it requests to communicate via D2D via a second terminal #205.  Also see Figure 2 shows that the second terminal has registered with a second NW #202 AND that this is stored in a database #204.  Note communications between DRSF #140 and 1st/2nd Networks); 
receive, using the transceiver and from the first base station, configuration information obtained sent from the second base station, the configuration information enabling the devcie to access the network, the configuration information enabling the first terminal to access the firest network (Figure 3, #306 teaches using the database registration information to coordinate between 1st RAN and the 2nd RAN to establish D2D linke between 1st and 2nd UE’s, which reads on the claim ie. handoff coordination between different BTS’s and between BTS’s and the UE’s.  See also #305) ; and 
[0029] Shown at FIG. 1 are three instances of D2D communications across different operator networks. UE 112 is under control of the first AN 111 and directly communicating with UE 122 which is under control of the second AN 121; UE 113 is also under control of the first AN 111 and is directly communicating with UE 133 which is under control of the third AN 131; and UE 134 is under control of the third AN 131 and directly communicating with UE 124 which is under control of the second AN 121. These teachings are most advantageous for the inter-RAN UEs engaging in D2D communications. The description and examples below assume at least two of the UEs in the D2D communications are under control of different network operators, but this is not a limitation to these teachings. 
[0047] Once the single network is determined and identified, then in a specific embodiment as shown at messages 214 of FIG. 2, the affected networks 111, 121 may direct a handover of their respective UE 112, 122 as necessary to handover to the decided network that is decided to allocate for the D2D communications. For the ad hoc/WLAN option, this is not a true handover but a message directing the UEs 112, 122 to use the WLAN/ad hoc network for their D2D communications. 
Access the first network using the configuration information (Figure 3, steps #306 thru #310b teach establishing the D2D link from 1st terminal to 2nd terminal to the 2nd RAN NW.  Step #306 teaches information is determined and deseminated and “direct 1st and/or 2nd Ues to a non-congested network” which inherently requires “configuration information” to be sent.  Also see Steps #308, #310a and #310b which is/are flow of information to the UE’s).  
	but is silent on a second BTS of the first netywork, AND to a second path for accessing the first network by using a second terminal connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND using the second terminal (ie. to access the network) and the second base station of the first network. 
	While Phan teaches moving the 1st UE from direct connection (to a eNB) to a 2nd terminal (for D2D), he doesn’t explicitly state that the 1st UE will now use the 2nd UE for relay communications to allow the 1st UE to access the network.
	At least Teyeb et al. (US 2013/0229939) teaches that a mobile can be either directly connected to an eNB (figure 1 shows a UE directly connected to a DeNB (approx. 1o’clock in the figure) and also a UE connected via a Relay Node (RN) which connects to an eNB.  Thusly, one can see that a UE might roam and then have need to handoff from a direct connection to a relay-connection, which reads on having a second path for accessing the network by using a second terminal.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Phan, such that it uses a second path for accessing the network by using a second terminal AND using the second terminal (ie. to access the network), to provide the ability to use a D2D link for relaying communications to a second base station (ie. for poor communications environment, congestion, signal strenth, distance/proximity issues, etc.)
With regard to using a second terminal that connects to a second BTS in the first network and wherein the configuration information comprises radio resource information allocated by the second base station, the examiner puts forth a figure (see above) that shows his interpretation of the claim (ie. T#1 having a direct link to BTS#1 and/or there being a D2D link to T#2 which connects to BTS#2).  At least Li or Huang teach this/these scenarios below, furthermore, one skilled understands that connections to from UE/devices and BTS’s can be myriad and ever-changing (base on Signal Strength, etc.), hence there are literally “infinite” possible manners in which the UE/devices can connect to the BTS’s via direct or D2D/relay links:
	A)  Li (US 2016/0037399) teachs in figure 1 that UE2 can connect directly to BS1 or it can connect via D2D link to UE3 which can have a connection to a neighbor BS in the same network, which reads on the connection design put forth.
	B)  Huang (US 8,730,918) teaches in figure 5 that a UE can connect to a relay device which then can connect to a Source BTS (or to a Target as the user roams and requires handoff).   Furthermore, Huang teaches that “radio resource information” (RRI)  is exchanged sent to/from the two BTS’s so that the UE (and Mobile Relay) can be properly handed off, such RRI includes information about the target, “..the target DeNB sets new Un configuration information of the mobile relay at the target cell and transmits the Un configuration information”, which reads on RRI (see below and figure 6 “handover preparation”):
Firstly, handover preparation needs to be performed between the source DeNB and the target DeNB, and context information of the mobile relay at the source DeNB is required to be exchanged. The context information at least includes Un radio bearer information of the mobile relay and security related information of the mobile relay, and may also include partial context information of the UE under the mobile relay, such as various service configurations of the UE, etc. After the handover preparation is completed, the target DeNB sets new Un configuration information of the mobile relay at the target cell, and transmits the Un configuration information to the mobile relay through the source DeNB. After receiving the new Un configuration information, the mobile relay performs Un reconfiguration to reconfigure the Un interface from the source DeNB to the target DeNB, so as to complete the handover from the source DeNB to the target DeNB. After the handover is completed, the target DeNB informs the source DeNB to delete the context information of the mobile relay at the source DeNB.  (C5, L65 to C6, L30)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a second BTS of the first netywork, AND to a second path for accessing the first network by using a second terminal connected to the first network using a second base station of the first network, wherein the second base station of the first network serves the second terminal and is distinct from the first base station AND using the second terminal (ie. to access the network) and the second base station of the first networkAND wherein the configuration information comprises radio resource information allocated by the second base station, to provide the ability to connect to another/second BTS via another/second device/UE (D2D/Relay link) setup via radio resource information exchanged between source/target BTS’s to support on-going communications (ie. for handoff when the UE’s signal strength is dropping an the D2D/Relay can support communications to another/different BTS).

Claims 2, 4, 12-13, 42, 44 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. US 2011/0258327/Teyeb et al. (US 2013/0229939)/ {Li US 2016/0037399 or Huang US 8,730,918} and further in view of 3GPP TSG-RAN WG3 #87bis (RC-150752) and Kanesaka et al. US 6,825,830
As per claims 2, 13, 42 and 53, Phan teaches claim 1/12/41/52, but is silent on wherein the configuration information enables the first terminal to set up a radio bearer with the second terminal using the radio resource information  (See Huang previously cited) AND wherein the first message comprises a cell identifier of a cell in which the second terminal is located 
Phan appears to teach the 1st UE sending it’s cell identifier which is not the same.  Hence one skilled can easily determine the cell identifier for literally any UE that is supported by a cell/eNB (ie.such as for the cell identifier for the second terminal that is located in a second cell).
At least 3GPP TSG-RAN WG3 #87bis (RC-150752) (See IDS) teaches that “..UE1 discovers and selects UE2 using E-UTRAN assistance” (Section 2.1, #3) AND that a connection is established between the UE’s (#4, #5 and #6) where the examiner interprets that the discovery/selection involves determining the cell identifier of the cell in which the second terminal is located (since it has determined UE2 is to be used and it can inherently determine the cell that is serving UE2 – And Phan teaches determining the cell identifier for the 1st UE).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first message comprises a cell identifier of a cell in which the second terminal is located, to provide the ability to connedt to another UE in another cell for D2D relay communications (where the cell ID is determined to assist in the connection).
The combination is silent on wherein the first terminal is a wearable device and the second terminal is a user equipment, and wherein the first base station is a first evolved NodeB and the second base station is a second evolved NodeB that is distinct from the first evolved NodeB.
At least Kanesaka et al. US 6,825,830 teaches a wearable device that can connect to a UE/Phone via short-distance wireless communications (eg. Relay, D2D, etc.) and to a eNB/BTS (See figure 1):
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first terminal is a wearable device and the second terminal is a user equipment, and wherein the first base station is a first evolved NodeB and the second base station is a second evolved NodeB that is distinct from the first evolved NodeB, to provide the ability for a wearable watch to have a D2D/Relay connection to a UE/Phone for communications to a BTS/eNB.


As per claims 4 and 44, the combo teaches claim 2/42, but is silent on wherein determining the second base station 
Phan appears to teach the 1st UE sending it’s cell identifier which is not the same.  Hence one skilled can easily determine the cell identifier for literally any UE that is supported by a cell/eNB (ie.such as for the cell identifier for the second terminal that is located in a second cell).
At least 3GPP TSG-RAN WG3 #87bis (RC-150752) (See IDS) teaches that UE 2 has a PDN connection via a (2nd) network AND  “..UE1 discovers and selects UE2 using E-UTRAN assistance” (Section 2.1, #3) AND that a connection is established between the UE’s (#4, #5 and #6) where the examiner interprets that the 2nd base station can be determined via the cell identifier via the discovery/selection process which determines the cell identifier of the 2nd cell/BTS in which the second terminal is located (since it has determined UE2 is to be used and it can inherently determine the cell that is serving UE2 – And Phan teaches determining the cell identifier for the 1st UE).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein determining the second base station serving the second terminal comprises determining by the first base station, the second base station according to the cell identifier of the cell in which the second terminal is located, to provide the ability to connedt to another UE in another cell for D2D relay communications (where the cell ID is determined to assist in the connection).


As per claims 12 and 52, Phan teaches claim 11/51, but is silent on wherein before sending the first message to  the first base station, the method further comprising: 
obtaining, by the first terminal, a cell identifier of a cell in which the second terminal is located, OR the cell identifier of the cell in which the second terminal is located and an identifier of the second terminal.  
Phan appears to teach the 1st UE sending it’s cell identifier which is not the same.  Hence one skilled can easily determine the cell identifier for literally any UE that is supported by a cell/eNB (ie.such as for the cell identifier for the second terminal that is located in a second cell).
At least 3GPP TSG-RAN WG3 #87bis (RC-150752) (See IDS) teaches that UE 2 has a PDN connection via a (2nd) network AND  “..UE1 discovers and selects UE2 using E-UTRAN assistance” (Section 2.1, #3) AND that a connection is established between the UE’s (#4, #5 and #6) where the examiner interprets that the 2nd base station can be determined via the cell identifier via the discovery/selection process which determines the cell identifier of the 2nd cell/BTS in which the second terminal is located (since it has determined UE2 is to be used and it can inherently determine the cell that is serving UE2 – And Phan teaches determining the cell identifier for the 1st UE).   Thusly, 3GPP teaches determining the cell identifier in which the second terminal is located.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein before sending the first message to  the first base station, the method further comprising:  obtaining, by the first terminal, a cell identifier of a cell in which the second terminal is located, OR the cell identifier of the cell in which the second terminal is located and an identifier of the second terminal, to provide the ability to connedt to another UE in another cell for D2D relay communications (where the cell ID is determined to assist in the connection).

	

Allowable Subject Matter
Claims 14, 17, 54 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed designs not found in at least the prior art of record, either alone or in combination:
Claims 14 and 54:  wherein the first message comprises the identifier of the second terminal, and the identifier of the second terminal is used to enable the second base station to determine the second terminal and to configure the second terminal to enable the first terminal to access the network by using the second terminal. 
(Intervening claims are required)

Claims 17 and 57:  wherein the identifier of the second terminal comprises a globally unique temporary identity (GUTI) of the second terminal, an S-temporary mobile subscriber identity (S-TMSI) of the second terminal, or a temporary identifier allocated by the second base station to the second terminal.
(Intervening claims are required)



Conclusion
Pertinent prior art not applied:
US 20130102314  HANDOVER OF DIRECT PEER TO PEER COMMUNICATION
 
US 20140226629  METHOD AND APPARATUS FOR DEVICE-TO-DEVICE COMMUNICATING IN WIRELESS COMMUNICATION SYSTEM
 
US 20140308954  SWITCHING BETWEEN CELLULAR AND LICENSE-EXEMPT (SHARED) BANDS

US 20150163705  Wireless Device, Network Nodes and Methods Therein for Handling a Device-to-Device (D2D) Communication during Handover in a Wireless Telecommunications Network

US 20150215767  OBTAINING AND USING D2D RELATED INFORMATION TO PERFORM MOBILITY OPERATION(s)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414